                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

FANNIE BROWN                                                         CIVIL ACTION

VERSUS
                                                                     NO. 18-1069-SDD-RLB
GERALDINE CLARK, ET AL.


                                             ORDER

       Before the Court is Wright National Flood Insurance Company’s (“Wright”) Motion for

Order to Compel Discovery (“Motion to Compel”). (R. Doc. 46). The deadline for filing an

opposition has expired. LR 7(f). Accordingly, the Motion to Compel is unopposed.

       On March 14, 2019, Wright served interrogatories on Plaintiff. (R. Doc. 46-2). Plaintiff

provided answers and objections on April 22, 2019. (R. Doc. 46-3). The answers were not

signed by Plaintiff and were not made under oath. The parties held a discovery conference on

May 3, 2019, during which Plaintiff objected to the interrogatories on the basis that they consist

of more than 25 subparts, but nevertheless agreed to supplement the responses. (R. Doc. 46-4 at

1). Wright represents that at the conference Plaintiff’s counsel was “asked to comply with Rule

33(b)(3) of the Federal Rules of Civil Procedure and to provide verified answers to [the]

interrogatories.” (R. Doc. 46 at 1). After the conference, Wright’s counsel informed Plaintiff’s

counsel that Plaintiff “will need to verify her discovery responses.” (R. Doc. 46-5 at 1). Plaintiff

then provided amended answers and objections on May 10, 2019. (R. Doc. 46-4 at 6-61). The

amended answers were not signed by Plaintiff and were not made under oath. Wright’s counsel

reminded Plaintiff’s counsel on July 10, 2019, that Plaintiff did not sign her interrogatory

responses under oath. (R. Doc. 46-6 at 1). Wright filed the instant motion on July 16, 2019. (R.

Doc. 46).
       Rule 33(b)(3) provides that “[e]ach interrogatory must, to the extent it is not objected to,

be answered separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3); see Dugas v.

Mercedes-Benz USA, LLC, No. 12-02885, 2014 WL 458083, at *2 (W.D. La. Feb. 3, 2014)

(warning counsel that “verification of discovery responses is required” by Rule 33(b)(3) and

noting that “further violation of that requirement will not be tolerated). Furthermore, Rule

33(b)(5) provides that the “person who makes the answers must sign them and the attorney who

objects must sign any objections.” Fed. R. Civ. P. 33(b)(5). Accordingly, the Court will require

Plaintiff to sign her answers and verify her answers, under oath, to the extent she has not done

so.

       The Court notes that on July 13, 2019, Plaintiff filed a Motion for Protective Order

seeking relief with respect to her failure to provide timely initial disclosures and a discovery

order requiring disclosures to be made and awarding fees. (R. Doc. 40). The motion and

supporting memorandum appear to address Plaintiff’s objections to the interrogatories subject to

the instant motion, but does not seek relief with respect to those interrogatories. The instant

order merely requires Plaintiff to sign and verify any answers provided. It does not address the

sufficiency of any objections raised by Plaintiff’s counsel.

       Having considered the record, including the nature of the relief sought, the Court does not

find an award of expenses appropriate. See Fed. R. Civ. P. 37(a)(1)(A). Failure to comply with

this order, however, will subject Plaintiff and her counsel to sanctions under Rule 37(b)(2).

       Based on the foregoing,

       IT IS ORDERED that Wright’s Motion to Compel (R. Doc. 46) is GRANTED.

Plaintiff shall sign her answers to Wright’s interrogatories and verify her answers to Wright’s




                                                  2
interrogatories, under oath, to the extent such answers have not been signed and verified, within

7 days of the date of this Order.

       Signed in Baton Rouge, Louisiana, on August 7, 2019.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
